Title: To George Washington from Thomas Maxwell, 17 January 1792
From: Maxwell, Thomas
To: Washington, George



Sir
Newton [England] Jany 17th 1792

I am in great Straits to know what is Becom’d of a Brother of mine that came to America And Settled their before the Commotion of the war I was inform’d that he was an Officer in the American Service under your Honours Command His Name is William Maxwell, I have bean Inform’d by one Thos Hodgon that he died in new Providence and left a Daughter the rest of the Famley was all Dead and she has a Property In North Carolina, but where it was he could Not inform me Sir If your Honour Pleas to Inform me of what is b[e]com’d of him and the Famley I would ever wish for your Honour Your Humble & most Obedient Servent

Thos Maxwell


Sir if you Pleas to Direct to Thos Maxwell at Newton nigh Hexham Northumberland in England.

